DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Oldorff (US 2007/0059492, hereafter ‘492) and Pervan et al. (US 2014/0017452, hereafter ‘452) do not teach that the print bar is at least 2 mm above the surface of the substrate but are moot based on the new grounds of rejection.

Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 

With respect to claim 13, applicant argues that the claimed drop velocity provides unexpected results. This is not found persuasive because no data has been provided showing that said drop velocity provides unexpected results.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 15-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldorff (U.S. Patent Application Publication 2007/0059492, hereafter ‘492) in view of Pervan et al. (U.S. Patent Application Publication 2014/0017452, hereafter ‘452) and Nollet et al. (U.S. Patent Application Publication 2010/0285289, hereafter ‘289).

providing a substrate with a surface (1) (Figs. 1 and 3, [0037]);
forming at least one portion (6) in the surface of the substrate having an extension in a plane lower than a plane of the surface of the substrate (Figs. 1, 3, [0037]); and
forming a pattern on the surface of the substrate and the at least one portion (abstract, [0038]) where the pattern can be formed by digital printing with one digital printer, which corresponds to the claimed common print bar ([0023]), and where the pattern continuously extends over the surface of the substrate and the at least one portion (Figs 2-3, [0015], [0037]).

With respect to claim 1, Oldorff ‘492 does not explicitly teach that the printer is fixedly arranged at least 2 mm above the surface of the substrate, or that a drop volume of the printer is 10-30 picolitres. With respect to claim 11, Oldorff ‘492 does not explicitly teach that a position of the printer in a vertical direction is fixed during printing.
Pervan ‘452 teaches a method of making decorative building panels (abstract) comprising digital printing (abstract). Pervan ‘452 teaches that printing can be performed by having the digital printer (35) fixed in place while the substrate (1) is moved (Fig. 1c, [0045], [0046]). Pervan ‘452 teaches that this allows for high capacity and high precision printing ([0045], [0046]). Pervan ‘452 further teaches that the droplet volume can be 1-100 picolitres ([0060]). Both Pervan ‘452 and Oldorff ‘492 teach 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform printing by having the digital printer fixed in place while the substrate is moved as taught by Pervan ‘452 in the method taught by Oldorff ‘492 because this allows for high capacity and high precision printing, as taught by Pervan ‘452.

With respect to claim 1, the modified teachings of Oldorff ‘492 do not explicitly teach that the printer is at least 2 mm above the surface of the substrate, or that a drop volume of the printer is 10-30 picolitres.
Nollet ‘289 teaches a method of making decorative building panels (abstract) comprising digital printing (abstract, [0047]). Nollet ‘289 teaches that the ink droplet size and distance from the print head to the base to be printed affects the deposited ink, such as the size and color intensity of the deposited ink ([0046], [0047]). Both Nollet ‘289 and Oldorff ‘492 teach methods of making decorative building panels (‘492, abstract; ‘289, abstract) comprising digital printing (‘492, [0023]; ‘289, abstract, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the droplet size and distance from the printer to the substrate to be printed in the method taught by the modified teachings of Oldorff ‘492 because the ink droplet size and distance from the print head to the base to be printed affects the deposited ink, such as the size and color intensity of the deposited ink, as taught by Nollet ‘289. See MPEP 2144.05.II.

Claim 2: Oldorff ‘492 teaches that the pattern is present on the at least one portion (Fig. 3, [0015], [0037]).
Claim 3: Oldorff ‘492 teaches that the at least one portion has an extension which is inclined in relation to the surface of the substrate (Fig. 3).
Claim 4: Oldorff ‘492 teaches that the at least one portion can form a bevel along an edge of the substrate (Figs. 1 and 3, [0037]).

Claim 5: With respect to claim 5, the modified teachings of Oldorff ‘492 do not explicitly teach that the bevel has a convex shape.
However, it has been held that changes in shape are obvious in the absence of evidence indicating new or unexpected results. See MPEP 2144.IV.B.

Claim 6: Oldorff ‘492 teaches that the surface of the substrate can be embossed, where the pattern continuously extends across the whole substrate ([0007], [0015], [0038]). 
The embossed portion corresponds to the claimed “at least one portion” and the unembossed portion corresponds to the claimed “surface”.

Claim 7: Oldorff ‘492 teaches that the at least one portion can be at positions lower than the surface of the substrate (5, 6) (Figs. 1-3, [0015], [0037]) where grout could be placed.


The embossed portion corresponds to the claimed “surface” and the unembossed portion, which would be protruding relative to the embossed portion, corresponds to the claimed “at least one portion”.

Claims 9 and 10: Oldorff ‘492 teaches that the substrate can comprise a core (portion below 6) and a first layer (portion starting at bottom of 6 and up) (Fig. 3), where the at least one portion is only in the first layer (Fig. 3).

Claim 15: With respect to claim 15, the modified teachings of Oldorff ‘492 do not explicitly teach that the printer comprises one or more piezo print heads.
Pervan ‘452 teaches a method of making decorative building panels (abstract) comprising digital printing (abstract). Pervan ‘452 teaches that the print heads in the printer can be piezo print heads ([0063]). Both Pervan ‘452 and Oldorff ‘492 teach methods of making decorative building panels (‘492, abstract; ‘452, abstract) comprising digital printing (‘492, [0023]; ‘452, abstract).
Oldorff ‘492 is silent with regards to the type of print heads in the printer.
	Therefore, it would have been obvious and necessary to look to the prior art to find a suitable type of print head for printing on a decorative building panel.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezo print heads taught by 
	Further, it would have been a simple substitution that would have yielded predictable results.

Claim 16: Oldorff ‘492 teaches that the material of the substrate can be a wooden material (abstract).
Claim 17: Oldorff ‘492 teaches that the method can further comprise forming a mechanical locking system (4,5) (Figs. 1-3, [0030], [0037]).
Claim 18: Oldorff ‘492 teaches that the method can comprise forming a pattern on the mechanical locking system (abstract, [0015], [0038]) where the pattern can be formed by digital printing with the digital printer ([0023]).
Claim 19: Oldorff ‘492 teaches that the mechanical locking system comprises a tongue (5) at an edge of the substrate (Figs. 1 and 3, [0037]), where the printing prints the pattern on the tongue (abstract, [0015], [0038]), and wherein the pattern is continuous over the surface of the substrate, the at least one portion, and the tongue ([0015], [0038]).

Claim 26: Oldorff ‘492 teaches a building panel (abstract) comprising:
a substrate with a surface (1) (Figs. 1 and 3, [0037]); and
at least one portion (6) in the surface of the substrate having an extension in a plane lower than a plane of the surface of the substrate (Figs. 1, 3, [0037]); 

where the pattern can be formed by digital printing with one digital printer, which corresponds to the claimed common print bar ([0023]).

With respect to claim 26, Oldorff ‘492 does not explicitly teach that the printer is fixedly arranged at least 2 mm above the surface of the substrate, or that a drop volume of the printer is 10-30 picolitres.
Pervan ‘452 teaches decorative building panels (abstract) made using digital printing (abstract). Pervan ‘452 teaches that printing can be performed by having the digital printer (35) fixed in place while the substrate (1) is moved (Fig. 1c, [0045], [0046]). Pervan ‘452 teaches that this allows for high capacity and high precision printing ([0045], [0046]). Pervan ‘452 further teaches that the droplet volume can be 1-100 picolitres ([0060]). Both Pervan ‘452 and Oldorff ‘492 teach decorative building panels (‘492, abstract; ‘452, abstract) made using digital printing (‘492, [0023]; ‘452, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform printing by having the digital printer fixed in place while the substrate is moved as taught by Pervan ‘452 in the method used to make the decorative panels taught by Oldorff ‘492 because this allows for high capacity and high precision printing, as taught by Pervan ‘452.


Nollet ‘289 teaches decorative building panels (abstract) made using digital printing (abstract, [0047]). Nollet ‘289 teaches that the ink droplet size and distance from the print head to the base to be printed affects the deposited ink, such as the size and color intensity of the deposited ink ([0046], [0047]). Both Nollet ‘289 and Oldorff ‘492 teach decorative building panels (‘492, abstract; ‘289, abstract) made using digital printing (‘492, [0023]; ‘289, abstract, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the droplet size and distance from the printer to the substrate to be printed in the method used to make the decorative panels taught by the modified teachings of Oldorff ‘492 because the ink droplet size and distance from the print head to the base to be printed affects the deposited ink, such as the size and color intensity of the deposited ink, as taught by Nollet ‘289. See MPEP 2144.05.II.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldorff ‘492 in view of Pervan et al. ‘452 and Nollet et al. ‘289 as applied to claim 1 above, and further in view of De Mondt et al. (WO 2015058974 A1, hereafter ‘974).
	Oldorff ‘492 teaches the limitations of claim 1, as discussed above. With respect to claim 13, Oldorff ‘492 does not explicitly teach that a drop velocity of the printer exceeds 8 m/s.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drop velocity in the method taught by Oldorff ‘492 because drop velocity affects image quality, as taught by De Mondt ‘974.


Allowable Subject Matter
Claims 20-21, 24, 27-29, 32-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method for forming a décor on a substrate including dividing the substrate at said gap for forming a first panel and a second panel, and forming a mechanical locking system at said gap, wherein when the first panel and the second panel are joined by the mechanical locking system, the décor on said first portion is synchronized with the décor on said second portion such that the décor of the first portion continuously extends into the décor of the second portion as to the context of claim 20.
The prior art fails to teach or render obvious a method for forming a décor on a substrate including dividing the substrate at the gap to form a first panel and a second 
The prior art fails to teach or render obvious a set of building panels wherein the first panel and the second panel are provided with a digitally printed décor, wherein the first panel and the second panel further comprise a mechanical locking system formed from a gap between the first and second panel, and wherein the décor of the first panel and the décor of the second panel are synchronized such that the décor is continuously extending over the first panel to the second panel when the first and second panel are joined as to the context of claim 40.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713